809




    OFFICE OF THE AlTORNEY GENERAL      OF TEXAS
                      AUSTIN




EonorRble8. II.Tuaer
CountyAttorney
clollingmrth Oonntf
w~llin&on, TIxaB

Dear sirr


            Thlr depetment
DeaemberlS, 1959 request
ment upon the foliouliqqu
                                       lae EJourteon-
     tin&entupal OOnYlO




                               W.&ml    Pmoeduro oi Tex-

                             Qlrtri4ter oridml
Eonorabla'1y.
            ld.Tsokar,Page 5


      of a day that they may aama as sosh.e
        Art&de 1057,Code of CriminalProaednreof Tes-
-9 rsacs as Pollows:
          wOne summned who attvmlaas a juror shall
      receiveno pay aa a juror if'ha baa not bsan
      sworn as such in a ease or for tha term or weak.*
         Artiala1059, Code of CrimlnslPmaedure of Ter-
as, reds as r0iiow
           9%~ amountUue juroraand ballfttsshall
      be id by the aoantytreasurer,upon the am-
      tiireat8 of the proparotsrk or the justleoof
      the peaea, statingthe neltlee,when findby whcnn
      remdared,and the amunt due there&or.*
          Artials1075, Code of CriainalProoculars
                                                of Tex-
em, reads as r0iiomt
             *fr the def,tenQantis aomisted in a otlxd-
      nal   action
                 triadby a jury La a justlaoaourt,
      a jury tee of three dollars#hall be taxed against
      hlBl."
             ArtlalelW6, Code oi UrlminalPMaedure of Tex-
a n, r sa ds lttSolltmst
           *Only one jury tea &all be taxad ag;sinat
      severaldefendantstried jointly. A jarp fae
      shall be farad in aaeh trial if they saver and
      are tried septtrately.a
         ~rtiele 1077, Code at CrlmlnalPmaedtaraat Tax-
as, reads a8 followar
           *A jury i6e shall be aoLLeot6das other
      oosts In a ease, and tha offPearaolleetfngit
      ahall iorthw%thpay It to the aountytreasurer
      or tha aouatywhare tho eonviationwae bad.*
             Artfeb 1688, RevisedCivvflBtatitasof Tmaa,
reads as    follmven

           "The funds rmmioed b the aounty traasar-
      er shnll be &ass& a6 to1rma, and shall bo rp-
      proprinted,rsspsotivaly, to the paymentOS all
Eonorable       W. M. Tucker,   Page 5


        Alma re&stered in the first,secondand
        third alaesca:
            "1. All.jury fees, all none7 received   tram
        the aale of estrfiys,
                            tutd8ll oaeupation    tarea.
            ~3L.Allrnoneyreoeived under any of the pro-
        visiollB   of~tharoad and bridge law, including
        the penaltiesreeoverul from railroadsfor fcil-
        ;zzm;tpair      erossings,an8 all ilncs end for-

           *3!.All money reaeived,not otherwlrsappra-
        priatedherein or by tte eomdaoionars court.*
          Article1626,RevivedCSvil 5tatutesof Texas,
readll68 sollows:
                *Claimsagalnsta county &hall be re&3-
        torti    in three alw3138.BS r0ibt0:
            -1. All jury earipand scrip 18oued ror
        feedbIgjuram.
             l2. All scrip i&vuadunder tha pmtlsions
        OS the road law or $02 work done on roads and
        bridgea.

             *?I.All the gensrelindebtednessof the
        eouhty,ineludingfeedingend guardllug prison-
        er6, 4nd paupers’alaI.mfs.*
           Article1065 of the Code of CrlmfnalPmaaduxa
(dots  18'16,p. 2911, 1925 Edition,fhioh provided fese for
the Jostiaeof the Pease in orirpinal  bM8es contln$eutupon
convictionwas repealedby Aattt OS 1029, Pert7-firstLcgie-
letare  of Texas, First CalledSeasion, p. 154,,Cheptor54,
seatian1. The aasee of %x parte Kelly 111 Cr. R. 54, 10
S.W. (2d) 7.28, end Ex parts Biges, 111 6r. B. 655, 15 2.x.
 (2d)851, held tlmt a Justiceof the &aae whose eompenraa-
tion dependedsolely upon oonvlationwas dlsguallfieff. The
Texas Court of CriminalAppealsset aside theee eowlottens.
         It is fuud8me&tnlthat no aoste or feea uay be
taxed againste defendahtin a erhhal   uase where he la
aepaitted.
                ft is a~lsofun8aaant~lthat our wble system of
jurlspruduwe        demandsan& require8thet both judge8and
jurorashall be fair, uublased,tigartial,and must bare no
peaunlarylntercstln ths aonvlotlonof any dofondantupon
whom they sit in jud@aent.
             You am, thcrofon, mitpootfully
                                          ndrlsd that it
18 the opinion ar this department:
     1. h'oJury i44 14 taxed a6 aa3tsagainsta defendant
whe5 ho 14 acquitted.
    2. Whet a defendant lo oenvlatsd in the justloo
wurt of a mls&wseanox,a three dollar Jury fee 1s taxed
against him ae part of the aosts.
             ‘iBat    it suoh j.uryfea 1~ texod and aolbotod it
1s &I& into the Oountp Traasurp and plaoed into tha Jury
Fund of the County.

      4. That jWOr0 rho J4l’VJ in jUJtl44 OO& UZ%dti
oams aro~entitledto tholr statuto~ gay, regardlesso?
t&s  out.oomeof the 4a~4, end rogaxdbm of whothor or not
a jtuy Se4 is oolleafod from the defendant.
        5.That in all oases *4r4 ~urera rone  in jostles
oourt arlminal oasm they are entitled e0 their rtatutory
pay and that th8 sam* 1J $0 b *id to than by 8'aT'JSnt
4xewn on tA4 county        Fr4Jsury   p4yubls    oat or the    hry     mu
of tho eearmty.
              Trustingthat this       satlstactorlly
                                                   answersyour
lnqulry,     x4 are

                                                Y0uxs   vorf   tluly

                                                        tZEWSRUOF TEXAS